Citation Nr: 1636094	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-04 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a left femur fracture with left hip strain, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for left knee degenerative joint disease, currently rated as 10 percent disabling.

3.  Entitlement to a compensable rating for a scar associated with an open reduction and internal fixation of the left femur.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1994.

This case comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2013, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further development.
 
For the reasons below the appeal is once again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court of Appeals for Veterans Claims (CAVC) recently held that VA examination reports must comply with the language of 38 C.F.R. § 4.59 by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing."  Id. at 169-70.

In this case, the AOJ arranged for VA examinations of the Veteran's service-connected left knee and hip disabilities and obtained reports from the respective examiners in September 2009 and, most recently, April 2014.  Unfortunately, neither of the available examination reports complies with these provisions.  In light of the Correia decision, the Board must remand the Veteran's hip and knee claims for an additional examination.

On remand, in addition to all findings identified on the appropriate examination form, the examiner shall record the results of range of motion testing "for pain on both active and passive motion, [and] in weight bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59

As for the issue of an increased rating for the service-connected surgical scar, the AOJ obtained a report on the severity of the scar from the VA physician who examined the Veteran in April 2014.  On the section of the examination report which describes the severity of the scar, the physician indicated "no" next to text asking her whether the Veteran had any painful scars of the trunk or extremities.  But in her report on the Veteran's hip and thigh condition, the examiner indicated "yes" next to the question: "Does the Veteran have any scars (surgical or otherwise) related to any conditions or to the treatment of any conditions listed in the diagnosis section above [fractured femur]?"  She further indicated that at least one of the scars was painful and/or unstable or had a total area greater than 39 square centimeters.  If the Veteran has at least one service-connected scar that is painful or unstable he could potentially be eligible for a compensable disability rating under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

The Board will request another VA examination of the Veteran's scar(s).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since May 2014.

2.  The Veteran should then be scheduled for a VA examination to ascertain the current severity of service-connected residuals of a left femur fracture with left hip strain and left knee degenerative joint disease.  The VA electronic claims file must be made available to and reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with the disability should be identified.  

In addition to all findings identified on the appropriate examination form, the examiner should determine the effective range of motion in the Veteran's left hip and left knee and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test and, if possible, comparing range of motion in the Veteran's left hip and left knee with the range of the opposite undamaged joint.  If any of these findings are not possible, please provide an explanation.

A complete rationale should be provided for any opinions offered.

3.  Afford the Veteran examination for all scar(s) associated with his open reduction and internal fixation of the left femur.  The examiner should review the June 2013 private disability benefits questionnaire on the severity of the Veteran's scars and the April 2014 VA examination reports -the examiner should clarify whether any scars associated with the Veteran's service-connected left femur fracture and subsequent surgery are painful or unstable.  In the requested report, the examiner should address the contradiction between the April 2014 scar report, which indicates that none of the Veteran's scars were painful and the April 2014 hip and thigh report, in which the examiner marked "yes" next to the question "If yes, are any of the scars painful and/or unstable, or is the total area of all related scars greater than 39 square cm (6 square inches)?"  

A complete rationale should be provided for any opinions offered.

4.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

